Citation Nr: 0530173	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the grant of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active service from October 1943 to June 
1965.  He died in August 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which granted the appellant's claim of 
entitlement to DIC benefits on the basis that a service-
connected disability had caused or contributed to the 
veteran's death, and assigned an effective date of March 26, 
2002, for that award.

In July 2004, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The record reflects that the RO assigned an effective date of 
March 26, 2002, for the appellant's award of DIC benefits 
because the RO's grant of service connection for the cause of 
the veteran's death was based on liberalizing amendment to VA 
regulations that went into effect on that date.  This 
amendment added several diseases to the list of disabilities 
for which presumptive service connection was warranted based 
on exposure to ionizing radiation.  See 67 Fed. Reg. 3612, 
3616 (January 25, 2002) (now codified under 38 C.F.R. § 
3,309(d)(2) (2005)).  These disabilities included cancer of 
the lung, which was found to be a contributing cause of the 
veteran's death.

The appellant is now seeking an effective date earlier than 
March 26, 2002, for the award of DIC benefits.  She 
essentially contends that, notwithstanding the presumptive 
provisions of 38 C.F.R. § 3.309(d)(2), service connection for 
the cause of the veteran's death was warranted on a direct 
basis.  Alternatively, the appellant also contends that the 
veteran suffered from cancer of the esophagus at the time of 
his death, and that, because cancer of the esophagus was 
already listed under 38 C.F.R. § 3.309(d)(2) prior to March 
2002, an earlier effective date should be granted on a 
presumptive basis for the cause of the veteran's death.

In a February 2001 letter from the Defense Threat Reduction 
Agency (DTRA), it was noted that the veteran had been 
confirmed as a participant of Operation PLUMBBOB, an 
atmospheric nuclear test series conducted at the Nevada Test 
Site in 1957.  It was further noted that a careful search of 
dosimetry data revealed a recorded dose of .185 rem gamma, 
with an upper bound of 0.3 rem gamma.  The application of 
reconstruction methodology revealed a (50-year) committed 
dose equivalent of 0.1 rem to the lung.

On May 8, 2003, the National Research Council ("NRC"), at the 
request of Congress, released a report titled "A Review of 
the Dose Reconstruction Program of the Defense Threat 
Reduction Agency".  The report concluded that the methodology 
used by the DTRA for estimating radiation doses resulted in 
average doses that were generally valid, although the upper 
bound values in certain cases had questionable validity.  The 
affected cases involve veterans who were confirmed or assumed 
participants in U.S. atmospheric nuclear testing and in the 
post-war occupation of Hiroshima and Nagasaki.  Thereafter, 
DTRA devised new methods for reconstructing dose estimates.  

In this case, it appears that the findings of DTRA were based 
in part on the veteran's DD Form 214, Record of Occupational 
Exposure to Ionizing Radiation, and in part on the 
methodology for the reconstruction dose estimates that was 
used prior to the May 2003 report of the NRC.  Under these 
circumstances, the Board believes that this case must be 
remanded so that another dose estimate can be obtained from 
DTRA.  

Furthermore, the Board points out that, relevant to the duty 
to notify, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), subsequent 
implementing regulations, and case law require VA to provide 
notice that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
a claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and require (4) that VA 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 U.S.C.A. 
§ 5103(A) (West 2002); 38 C.F.R. §3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the Board is unable to find any indication that 
the appellant was issued an appropriate VCAA notice letter as 
to either the initial claim for DIC benefits or the 
subsequent appeal regarding the effective date assigned.  
Consequently, on remand, the RO should provide the appellant 
with an appropriate VCAA letter.

During the July 2004 personal hearing before the undersigned, 
the appellant and her accredited representative requested 
that the Board ensure that all medical records pertaining to 
the veteran's treatment for cancer be obtained from the VA 
Medical Center in Fresno.  They also requested that all 
records from the veteran's final hospitalization at St. Agnes 
Medical Center in August 1998 be obtained.

The Board notes that the RO has already obtained the 
veteran's treatment records from VA Central California Health 
Care system between March 1998 and August 1998, including the 
report of the CT scan performed at the Fresno facility in 
July 1998, which the appellant referred to during the 
hearing.  The RO also received the veteran's records from St. 
Agnes Medical Center.

Nevertheless, while this case is in remand status, the 
appellant should be provided with another opportunity to 
identify any medical records or other evidence that she 
believes may be relevant to her claim.

Accordingly, this case is remanded for the following actions:

1.  The RO must provide the appellant 
with VCAA notification with respect to 
her claim for an earlier effective date 
for the grant of DIC benefits based on a 
finding that a service-connected 
disability caused or contributed to the 
veteran's death.  Specifically, a letter 
should inform her of any information and 
evidence not of record (1) that is 
necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) 
that the claimant is expected to provide; 
and that (4) she should provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should obtain a revised dose 
assessment from the DTRA, to include a 
dose lung summary.  This assessment 
should be prepared under the DTRA's 
revised methodology, which was put into 
effect after May 8, 2003.

3.  After completing the above-mentioned 
development, the case should be referred 
to the Under Secretary for Benefits for 
an advisory opinion consistent with the 
requirements of 38 C.F.R. § 3.311 (2005).

4.  Thereafter, the RO should review the 
issue on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case.  After appropriate review the case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

